EXHIBIT 10.4

 

AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT

This Amendment (this “Amendment”) to the Limited Liability Company Agreement of
Plymouth Industrial 20 LLC, dated as of October 17, 2016 (the “LLC Agreement”),
is made and entered into as of June 8, 2017, by and among, Plymouth Industrial
20 Financial LLC, a Delaware limited liability company (the “Sponsor Member”),
and DOF IV Plymouth PM, LLC, a Delaware limited liability company (the
“Preferred Member”), and Jennifer Schwartz and Ricardo Beausoleil (together, the
“Independent Managers”).

RECITALS

WHEREAS, the Sponsor Member, the Preferred Member and the Independent Managers
are parties to the LLC Agreement;

WHEREAS, in contemplation of the proposed public offering by Plymouth Industrial
REIT, Inc. (“Plymouth REIT”), the indirect parent of the Sponsor Member,
Plymouth REIT and Torchlight Investors, LLC, an affiliate of the Preferred
Member, entered into that certain Letter Agreement (the “Letter Agreement”),
dated as of March 3, 2017, pursuant to which, among other things, the parties
agreed that the Redemption Date would be extended for a period of 120 days; and

WHEREAS, in order to effect the applicable terms of the Letter Agreement, the
parties hereto wish to amend certain terms of the LLC Agreement as provided for
herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby agreed and
acknowledged, the parties hereto agree as follows:

Section 1. Definitions.  Capitalized term used by not defined herein shall have
the respective meanings given to such terms in the LLC Agreement.

Section 2. Amendments to LLC Agreement.  The LLC Agreement is hereby amended as
follows:

(a)       The term “Redemption Date”, as set forth in Exhibit A is hereby
amended and restated in its entirety to read as follows:

“Redemption Date means the date on which each of the Conditions Precedent (as
defined in the Private Placement Agreement) have been satisfied, provided, that
if by June 16, 2017 (i) all of the Conditions Precedent have not been satisfied
or (ii) the Redemption Price has not been paid, then this Amendment shall be of
no force and effect, all parties shall be restored to the status quo ante and
all parties shall have all rights and obligations as they were prior to the date
of this Amendment as if this Amendment had not been executed.”

(b)       The second sentence in Section 4.2(a)(1) is hereby amended and
restated in its entirety to read as follows:

“As used herein, the ‘Redemption Price’ shall mean $25,000,000, which amount
shall be payable as follows: (1) $20,000,000 payable in cash and (2) $5,000,000
in shares (the “Shares”) of common stock, par value $0.01 per share, of Plymouth
REIT (the “Common Stock”), the exact number of Shares shall be determined by
dividing $5,000,000 by the price at which the Common Stock is being offered to
the public pursuant to the Public Offering.

1 

 

 

(c)       Exhibit A is hereby amended to add the following definitions:

“Private Placement Agreement” means that certain Private Placement Agreement
dated as of May 12, 2017 by and among Plymouth Industrial REIT, Inc., the
Preferred Member and DOF IV REIT Holdings, LLC.

“Public Offering” means the sale by Plymouth Industrial REIT, Inc. of shares of
its common stock in an underwritten public offering registered under the
Securities Act of 1933, as amended, made pursuant to the Registration Statement
on Form S-11 (SEC File No. 333-196798).

Section 3. Remaining Terms.  Except as set for this this Amendment, the LLC
Agreement is unaffected and shall remain in full force and effect in accordance
with its terms and is ratified by the parties hereto.  If there is conflict
between the provisions of this Amendment and the LLC Agreement, the terms of
this Amendment will prevail.

Section 4. Counterparts. This Agreement may be executed in counterparts and by
facsimile or “pdf”, each of which shall be deemed an original but all of which
shall constitute one and the same instrument.

 

2 

 

 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.

 

 

PLYMOUTH INDUSTRIAL 20 FINANCIAL LLC,

A Delaware limited liability company

 

By: /s/ Pendleton P. White, Jr.            

Name: Pendleton P. White, Jr.

Title: President                      

 

 

 

DOF IV PLYMOUTH PM, LLC,

A Delaware limited liability company

 

By: /s/ Sanford Weintraub            

Name: Sanford Weintraub

Title: Authorized Signatory

 

 

 

/s/ Jennifer Schwartz                   

Jennifer Schwartz

 

 

 

/s/ Ricardo Beausoleil                  

Ricardo Beausoleil

 

 



3 

 

 

